TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00556-CV


                                        K. J., Appellant

                                               v.

               Texas Department of Family and Protective Services, Appellee




    FROM THE COUNTY COURT AT LAW NO. 4 OF WILLIAMSON COUNTY
  NO. 17-0102-CPSC1, THE HONORABLE JOHN MCMASTER, JUDGE PRESIDING


                                          ORDER


PER CURIAM

              The reporter’s record in this appeal was originally due to be filed on September 4,

2018. By request to this Court dated September 6, 2018, Thomas M. McMinn requested an

extension of 10 days.

              The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Thomas M. McMinn and Amber

Kirton are hereby ordered to file the reporters’ record in this case on or before September 20,
2018. If the record is not filed by that date, McMinn and Kirton may be required to show cause

why they should not be held in contempt of court.

              It is ordered on September 10, 2018.



Before Chief Justice Rose, Justices Pemberton and Field